Citation Nr: 1622618	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating for hypertension, rated as a noncompensable disability prior to November 14, 2014,  and 10 percent disabling thereafter.

2.  Entitlement to an increased rating for coronary artery disease, rated as 30 percent disabling prior to December 5, 2012, and 60 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims file is currently held by the RO in Cleveland, Ohio.  

The appeal was previously before the Board in June 2014 and was remanded for additional development.  It has now returned to the Board for further appellate action.

The issue of entitlement to an increased rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the claims period, the Veteran's hypertension required continuous medication without diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but not higher, for hypertension throughout the claims period have been met.  38 U.S.C.A. § 1155; 4.7, 4.21, 4.104, Diagnostic Code 7101.





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for hypertension was awarded in a December 2008 rating decision.  A noncompensable evaluation was assigned effective August 29, 2008.  The Veteran filed a February 2009 Notice of Disagreement (NOD) appealing this decision.  In a December 2014 rating decision, an increased 10 percent evaluation was assigned effective November 14, 2014.  The Veteran contends that an increased rating is warranted because he has a history of diastolic pressure of more than 100 and he requires continuous medication to control his blood pressure.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's disability is rated under DC 7101 pertaining to hypertensive vascular disease.  Under this DC, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more; if systolic pressure is predominantly 160 or more; or if there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is appropriate with diastolic pressure predominantly 120 or more and a maximum 60 percent evaluation is assigned with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

After review of the evidence, the Board finds that an initial 10 percent evaluation is warranted throughout the entire claims period.  Private treatment records and the November 2014 VA examination confirm that the Veteran's hypertension has required continuous medication for control.  In addition, a May 2012 letter from the Veteran's primary care physician confirms that the Veteran's diastolic blood pressure was over 100 before he began treatment for hypertension in 1988.  Finally, although the Veteran's medical records since 1996 show diastolic blood pressure that has typically been below 100, it has reached 100 on four occasions (June 1998, July 2000, June 2001, July 2007).  The Board finds this evidence demonstrates continuous medication for blood pressure control and a history of diastolic pressure predominantly 100 or more.  Thus, an initial 10 percent rating is appropriate throughout the claims period.

A rating in excess of 10 percent is not warranted as there are no instances of diastolic pressure measuring 110 or systolic pressure reaching 200 at any time during the claims period.  The Veteran's highest systolic blood pressure reading of record was taken in January 2005 when it measured 168; his highest diastolic blood pressure reading measured 100, most recently in July 2007.  These findings are clearly lower than those contemplated by a 20 percent evaluation under DC 7101, and a rating greater than 10 percent is not warranted.
      	
The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an initial rating for hypertension in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, therefore, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is consequently adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the [R]ating [S]chedule[,]" § 3.321(b)(1) is applicable); 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's hypertension causes increased blood pressure controlled with medication without functional impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are accordingly adequate to evaluate the Veteran's disabilities.  Referral for consideration of an extraschedular rating is not warranted.
      
Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is retired.  The November 2014 VA examiner finds the Veteran's hypertension does not affect his ability to work.  A November 2012 VA examiner similarly finds that the Veteran's disabilities do not impact his ability to obtain and maintain sedentary employment or restricted physical employment.  Thus, remand of a claim for TDIU is unnecessary because the evidence does not demonstrate unemployability due to his service-connected disabilities, including hypertension.
   
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

An initial rating of 10 percent, but not greater, for hypertension is granted. 


REMAND

Remand is necessary to follow the proper procedural requirements for the Veteran's coronary artery disease (CAD) claim.  The Veteran filed a December 2014 NOD disputing the August 2014 rating decision.  Because the Veteran has not been provided a statement of the case (SOC) for this claim, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide an SOC to the Veteran on the issue of entitlement to an increased rating claim for CAD.   The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


